DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office action is in response to the amendment filed on 06/16/2021. Claims 4, 11 and 18 have been cancelled, and new claims 21-23 have been added.
	
Claims 1-3, 5-10, 12-17 and 19-23 are presented for examination. 

35 U.S.C. § 101 rejection is withdrawn in view of the amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10, 12-17 and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Chor (US 2012/0036226), in view of Tseng et al. (US 2012/0159308), Klais (US 2014/0129733).

As to claims 1, 7 and 21-23, Chor discloses the invention as claimed, including a method for enabling a URI, the method comprising: 
generating, with a URI Broker executed by a processor of a developer computer system, a URI scheme for a URI (410, Fig. 4; ¶0041, “Publisher 110 sends actionable data payload 405 to URI-service server 200, which generates 410 a unique URL associated with the data payload”; ¶0048, “URI-service server 200 generates a URI”; ¶0050, “generating such a device-type-specific URI includes obtaining and using a device-type/payload-type mapping”); 
storing the URI scheme (415-417, Fig. 4; ¶0041, “URI-service server 200 stores 415, 417 in database 115 the data payload and the unique URL associated with the data payload”; ¶0061, “a particular URI format should be used, including a particular URI scheme and a particular scheme-specific syntax, possibly including placeholders for various types of scheme-specific data”); 
embedding the URI into content (430, Fig. 4; ¶0044, “encoded with the unique URL) into at least one publication 401…publication 401 may comprise one of a run of printed publications, such as a magazines, flyers, brochures, catalogs, books”); and 
publishing the content for a user (401, Fig. 4; ¶0044; ¶0045, “a page of publication 401 or rendered as an electronic document on a display of a display device”); wherein the URI is configured to invoke functionality when selected by the user , wherein the functionality does not natively execute based on the URI (¶0039, “The actionable payload should invoke a non-web-browser application on the differing mobile device types, and the differing mobile device types require differing URI formats to invoke the intended non-web-browser application”; ¶0040, “the actionable data payload may include information such as contact information (for invoking address book or contact manager applications on the differing mobile device types), geo-location information (for invoking geo-mapping applications on the differing mobile device types), event information (for invoking calendar or appointment applications on the differing mobile device types)…”). 

Although Chor discloses identifying a URI handling for the URI, Chor does not specifically disclose a URI handling preference; the URI handling preference in memory; and launching a functionality based on the URI handling preference. However, Klais discloses identifying a URI handling preference for the URI (20-22, Fig. 1; Fig. 2; Figs. 5-6; ¶0031, “A URL mapping and routing system and method may be used for generating, routing, and managing URLs used to route internet users to website or application landing pages based on a variety of factors”; ¶0033, “a URL mapping and routing system also may allow URL owners to modify the mapping protocol of a URL as often as desired”; ¶0040, “FIG. 2 illustrates an example of where URL generation may occur using the URL management interface 43. As further illustrated in FIG. 2, the application server 41 generates a customizable URL”; ¶0041, “URL generation system 40 shown in FIGS. 5 and 6 allows a URL owner generating a URL for use in the URL management system 22 to the URI handling preference in memory (22, 32, Fig. 1; ¶0011, “storing the at least one preferred landing page and at least one alternate landing page in a mapping database hosted on a server”; ¶0035; ¶0036; ¶0038, “the capability to customize branding and routing controls for individual URLs managed using the URL management system 22. As shown in FIG. 3, the user of the URL management system 22 may customize the link path 55 to shorten the URL”; ¶0056; ¶0066, “cookie tracking may be used to track analytic and statistical information regarding internet-users that visit or view the final destination landing page…Hits database 32 in URL resolution system 21, hosted on HTTP server 30, can be used to log or store such information”); and launching a functionality based on the URI handling preference (Figs. 12-13; ¶0024, “showing how internet users can be routed to various destination landing pages based on device type and the presence or absence of an app on a mobile device”; ¶0052, “a "cookie" value might be checked to determine whether the consumer has previously identified any preferences like whether they prefer to open a specific app (e.g., Facebook) versus the web page equivalent”; ¶0056, “although 
It would have obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chor to include a URI handling preference; the URI handling preference in memory; and launching a functionality based on the URI handling preference, as taught by Klais because it would 
provide the most relevant internet content to users faster by allowing the system to customize or generate a URL based on user’s preference (Klais, ¶0031; ¶0033; ¶0040; ¶0041).

	Although Chor discloses that wherein the URI is configured to invoke functionality when selected by the user (¶0039; ¶0040; ¶0048; ¶0049), and user can launch application by invoking the application, which is well known in the art, Chor does not specifically disclose that wherein the URI is configured to launch functionality when selected by the user. Tseng discloses wherein the URI is configured to launch functionality when selected by the user (¶0023, “each clickable URL may correspond to a function in the UI library on the server or a link to a network resource… clicking on the component (activating its associated URL), a HTTP request may be sent to the server to invoke the library function or load the network resource corresponding to the clicked URL”; ¶0026; ¶0028, “if a user clicks on a camera button, the native application intercepts the request and makes calls to the operating system to launch a camera application and interface”). It would have obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chor to include wherein the URI is configured to launch 
	
As to claim 2, Chor discloses the method according to claim 1, wherein the content is one of a webpage, a document, and a first application (401, Fig. 4; ¶0044, “publication 401 may comprise one of a run of printed publications, such as a magazines, flyers, brochures, catalogs, books”), and wherein the functionality is one of a web service, an application programming interface (API), and a second application (¶0039, “The actionable payload should invoke a non-web-browser application on the differing mobile device types, and the differing mobile device types require differing URI formats to invoke the intended non-web-browser application”; ¶0040, “the actionable data payload may include information such as contact information (for invoking address book or contact manager applications on the differing mobile device types), geo-location information (for invoking geo-mapping applications on the differing mobile device types), event information (for invoking calendar or appointment applications on the differing mobile device types)…”). 

As to claim 3, Chor discloses the method according to claim 1, wherein the URI is embedded in the content as metadata (¶0048; ¶0050, “the generated device-type-specific URI may comprise one kilobyte or more of data”; ¶0051; ¶0124). 

As to claim 5, it is rejected for the same reasons set forth in claim 1 above. In overriding handling preference (¶0063, “overwrite”; ¶0096; ¶0097; ¶0098).

As to claim 6, Chor discloses the method according to claim 1, wherein the URI is associated with visual indicia in the content. (¶0118, “the unique URI according to one or more default image attributes (e.g., in a default color, in a default size, with a default caption…)”).

As to claim 8, it is rejected for the same reasons set forth in claim 1 above. In addition, Chor discloses a system, comprising: a processor; and a computer memory device storing computer-readable instructions which, when executed by the processor (Fig. 2; ¶0032; ¶0036).

As to claim 9, it is rejected for the same reasons set forth in claim 2 above. 

As to claim 10, it is rejected for the same reasons set forth in claim 3 above.

As to claim 12, it is rejected for the same reasons set forth in claim 5 above.

As to claim 13, it is rejected for the same reasons set forth in claim 6 above. 

As to claim 14, it is rejected for the same reasons set forth in claim 7 above.

As to claim 15, it is rejected for the same reasons set forth in claim 1 above. In addition, Chor discloses a computer program product, comprising: a non-transitory computer readable storage medium having computer readable program code embodied therewith, the computer readable program code configured when executed by a processor of a developer computer system to perform functions (Fig. 2; ¶0032; ¶0036). 

As to claim 16, it is rejected for the same reasons set forth in claim 2 above. 

As to claim 17, it is rejected for the same reasons set forth in claim 3 above.

As to claim 19, it is rejected for the same reasons set forth in claim 5 above.

As to claim 20, it is rejected for the same reasons set forth in claim 6 above.

Conclusion
Applicant’s arguments with respect to claim(s) 1-3, 5-10, 12-17, and 19-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNGWON CHANG whose telephone number is (571)272-3960.  The examiner can normally be reached on 8:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on (571)272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUNGWON CHANG/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        June 24, 2021